Citation Nr: 1417635	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-46 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.

4. Entitlement to service connection for a lung/respiratory condition, to include bronchial susceptibility and as due to exposure to herbicides.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2014, the Veteran withdrew his request for a Central Office hearing.  See 38 C.F.R. § 20.704(e) (2013).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to benefits for children born with birth defects has been raised by the Veteran in a November 2009 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss, a skin condition, a respiratory condition, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving doubt in favor of the Veteran, bilateral tinnitus was incurred in service. 
CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §  3.012, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below with respect to the Veteran's claim for service connection for tinnitus, and the need to remand his additional claims for service connection for additional development, a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran contends that his currently diagnosed tinnitus disability had onset during his active military service and that it is the result of his excessive military noise exposure during active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

The veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran claims that he experienced military noise exposure to engine noise from military vehicles, artillery and mortar fire, and explosions from multiple types of ordnance used during search and destroy missions in Vietnam.  

The Veteran's available service treatment records are negative for any complaint, finding, or diagnosis of tinnitus.  His service personnel records, however, show that his military occupational specialties were pioneer and combat engineer.  They also show that he was awarded expert rifle and sharpshooter (M-14) badges and that he participated in the Vietnam Counteroffensive Campaign.  

An October 2002 private primary care note alluded to prior findings or complaints of decreased and/or difficulty hearing.  It was noted that mainly the Veteran's family had complaints, however, the Veteran did not think too much about it.  The Veteran "denied any tinnitus" at that time.  

VA treatment records show that in May 2006, the Veteran "gave a history of tinnitus."  During a July 2006 VA audiology consult, the Veteran complained of bilateral tinnitus "for many years."  

In a December 2007 statement, the Veteran indicated that he did not recognize the ringing in his ears as a problem until several years after his discharge from service.  

In August 2009, a VA audiology opinion was obtained regarding the etiology of the Veteran's tinnitus disability.  The audiologist opined that because the Veteran's induction and separation physicals indicated normal hearing bilaterally via puretone thresholds, it is less likely as not that his tinnitus is caused by or the result of his military noise exposure.  The examiner did not, however, acknowledge whether he converted the Veteran's in-service audiometric findings from ASA to ISO (ANSI) units, nor did he acknowledge or discuss the 5 decibel increase in audiometric findings at 1000 Hertz bilaterally and 4000 Hertz in the right ear on comparison of audiometric findings at induction and separation.

In a November 2009 statement, the Veteran indicated that he did not have hearing protection during service and that his tinnitus had onset during his Vietnam service or on departure therefrom, which had worsened over time.  He stated that he had never heard of tinnitus and as a young man returning from Vietnam, he was not concerned with or aware of whether he was experiencing ringing in his ears, rather, he was simply elated to have made it back intact.  After years of the Veteran's wife requesting that he undergo a hearing test, he submitted to a private audiological evaluation about 20 years earlier (1989).  During testing, he reportedly pressed a button when he heard what he believed was a tone being delivered, however, the examiner asked if he was experiencing ringing in his ears as testing had not begun.  He was reportedly diagnosed with tinnitus at that time.  In September 2013, the Veteran again dated the onset of his tinnitus during service.

On review, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of tinnitus.  However, when considering the circumstances of the Veteran's service where he worked as a pioneer and combat engineer and was assigned to a engineering battalion in an infantry division during service in Vietnam with documented participation in the counteroffensive campaign, he was undoubtedly exposed to some, and likely significant, noise exposure in service.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise and ringing in his ears.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

In addition, there is no negative evidence in the record that contradicts the Veteran's assertions of tinnitus during service.  Although the Veteran has struggled to identify the onset of his tinnitus, he has recalled it being present during service on multiple occasions and explained why his report of medical history at the time of his separation examination was negative for mention of tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting a Veteran is competent to testify as to his own observable symptomatology and in-service experiences).  For these reasons, and given the subjective nature of tinnitus and that the Veteran is understandably struggling to recall events from many decades ago, the Board finds that the Veteran's lay contentions are sufficient to place the evidence as to onset of tinnitus during service at least in equipoise.  Accordingly, the benefit of the doubt rule applies and service connection for tinnitus is warranted.

The Board finds that the August 2009 audiological opinion does not preclude service connection for tinnitus.  As noted, the August 2009 etiological opinion is flawed due to the examiner's lack of supporting rationale with reference to accurate audiological findings contained in the Veteran's reports of induction and separation examinations.  Thus, the August 2009 opinion carries no probative value in deciding the claim.  With the exception of this opinion, there is no contrary medical evidence of record that indicates that the Veteran's tinnitus disability was not incurred in service. 

Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he has a current bilateral hearing loss disability that was incurred in or is otherwise related to his military noise exposure to loud military vehicles and frequent artillery fire and explosions from multiple types of ordnance.  

VA has conceded that the Veteran experienced significant military noise exposure during service.  A hearing loss disability for VA purposes was not shown on the Veteran's May 1965 enlistment examination or his August 1967 separation examination, however, comparison of audiometric findings on those examinations after conversion from ASA to ISO (ANSI) units shows a +5 decibel increase in auditory acuity at 1000 Hertz bilaterally and at 4000 Hertz in the right ear. 

A July 2006 VA audiology consultation note shows a diagnosis of bilateral symmetrical sensorineural hearing loss, however, audiometric findings on puretone examination at that time are not associated with the claims file.  Private audiological evaluations in January 2010 and August 2013 show the presence of a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

A VA audiology opinion was obtained in August 2009 to determine the nature and etiology of the Veteran's current bilateral hearing loss disability, however, it does not appear that a puretone audiological examination was conducted at that time.  The audiologist merely opined that because Veteran's induction and separation physicals indicated normal hearing bilaterally via puretone thresholds, his current bilateral hearing loss disability is less likely as not caused by or a result of his military noise exposure.  The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Here, the examiner did not address the research articles submitted by the Veteran, his lay statements and reported history as to the nature and onset of his bilateral hearing loss, and his reported history of post-service occupational and recreational noise exposure.  Moreover, there is no indication that the audiologist converted in-service audiometric findings from ASA to ISO (ANSI) units and he did not acknowledge or discuss the significance, if any, of a 5 decibel increase in hearing acuity on comparison of audiometric findings contained in the Veteran's reports of enlistment and separation examinations.  In light of the foregoing, the Veteran must be afforded a VA audiological examination to determine the nature and etiology of his current bilateral hearing loss disability.  

The Veteran also contends that he has had various skin conditions since his exposure to herbicides during service.   He stated that he has sought treatment and an etiological opinion from multiple VA and private dermatologists, however, none had the expertise to state whether any of his skin conditions are related to his military service, to include his exposure to herbicides therein.  As the Veteran's service personnel records show that he served in Vietnam, his exposure to herbicides is conceded.  

Post-service VA and private treatment records dating since 2001 show that the Veteran's multiple skin complaints have been diagnosed as the following: chronic urticaria - probably some systemic allergy; skin lesions; squamous cell carcinoma; eczema; premalignant palatal lesion; dermatitis; verruca; inflamed solar keratosis; chronic dry skin verses roseacea; suspected ichthyosis type disorder, possibly acquired; and dermatitis eczema verses chronic lichen verses some other etiology.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed skin condition.  As he may have a skin condition related to injury or events during service, to exposure to herbicides therein, the Veteran must be afforded a VA examination to determine the nature and etiology of his currently diagnosed skin conditions.  

In addition, there is no indication that dermatological treatment records have been requested or associated with the claims file from Blue Ridge Dermatology as alluded to in an April 2008 VA treatment note or from the Washington, DC VAMC as alluded to in an April 2009 VA treatment note.  

The Veteran also contends that service connection is warranted for a respiratory or lung condition, to include bronchial susceptibility with bouts of chronic bronchitis which have reportedly occurred since his hospitalization for pneumonia at Fort Leonard Wood from January 4 to 12, 1966.  

The Veteran's available service treatment records are negative for any records pertaining to diagnosis or in/outpatient treatment for pneumonia during service.  In November 2009, the Veteran suggested that records of such treatment may be located at Schofield Barracks in Hawaii as he was discharged from the base hospital at Fort Leonard Wood one week early so he could deploy with his unit on the condition that he check in at Schofield Barracks on arrival, which he reportedly did.  There is no indication that clinical and hospital treatment records have been requested from the base hospital at Fort Leonard Wood, or that morning reports pertaining to the Veteran and treatment received for pneumonia have been requested or associated with the claims file.  As such, additional development is necessary in an attempt to locate the Veteran's complete service treatment records.

Post-service treatment records dating since 2001 show that the Veteran has received frequent treatment for upper respiratory allergies, chronic bronchitis and COPD.  The Veteran has not been afforded a VA examination to determine whether he has a current respiratory condition related to any incident of his military service, to include diagnosis of pneumonia and herbicide exposure therein.  Given the Veteran's report of continuity of symptomatology since diagnosis with pneumonia and exposure to herbicides during service, the Veteran must be afforded a VA examination to determine whether he has a current respiratory or lung condition related to any incident of his military service.

Finally, the Veteran claims that he is entitled to service connection for PTSD, which he claims is the result of his military service in Vietnam.  The RO has conceded the Veteran's claimed stressors as it found them to be consistent with the places, types, and circumstances of the Veteran's service.  Although there is no evidence of a psychiatric disorder in the Veteran's post-service treatment records, in his August 2007 claim for service connection, the Veteran requested that he be afforded a VA examination because he was unable to see a local psychiatrist.  In December 2007, he reported that on return from Vietnam, he was reportedly told by his family and friends that his personality had changed.  He reported that he was jittery, reclusive, and secluded.  In November 2009, he stated that he since Vietnam service, he has experienced symptoms of antisocial behavior and restlessness for which he did not seek professional treatment for and he reportedly self-medicated with heavy alcohol abuse.  He stated that his alcohol abuse peaked in the 1980s when he received two DUIs and lost his job.  He stated that he currently has his alcoholism under control "for the most part" and that he still has some social problems that he has learned to live with.

Given that the Veteran's PTSD-related stressors have been conceded and in light of his report of continued psychiatric symptomatology, the Board finds that a VA examination is warranted to determine whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request from all appropriate records repositories any morning reports and records of clinical and hospital treatment pertaining to the Veteran and any inpatient and outpatient treatment received for a respiratory condition, to include pneumonia, at any Fort Leonard Wood base medical facility while assigned to Co. C, 2nd Bn./BCT Bde., USATCP1W from January 1 to 16, 1966 and at any Schofield Barracks medical facility in Hawaii while assigned to Unit PCS from January 16, 1966 to February 26, 1966.  Appropriate efforts must be made to obtain all available records. All attempts to procure records should be documented in the file and all pertinent follow-up must be undertaken.

If any of the Veteran's service records cannot be located for any reason, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  Then: (a) notify the Veteran of the specific records that are unable to be obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action that will be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA clinical treatment records and findings on any radiographic or other diagnostic study and audiometric findings on audiology consultations from the Martinsburg VAMC/Harrisonburg CBOC since August 2013, and all such records from the Washington DC and Salem VAMCs.  

Also request that the Veteran complete and submit authorization necessary to enable VA to obtain all records of private treatment received for his claimed disabilities from Dr. RM at Stuarts Draft Family Practice dating since his discharge from service; Dr. E (ENT) dating since October 2002 as alluded to in a May 2003 private treatment note; Dr. MP (ENT) dating since November 2005 as alluded to in an October 2005 private treatment note; and Blue Ridge Dermatology in Waynesboro as alluded to in an April 2008 VA treatment note.  Appropriate efforts must be made to obtain all available records. All attempts to procure records should be documented in the file and all pertinent follow-up must be undertaken.

If any identified records cannot be obtained for any reason, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. Once the development requested above has been completed to the extent possible, arrange for the Veteran to be examined by appropriate examiners to determine the nature etiology of any currently diagnosed hearing loss, skin condition, respiratory condition and acquired psychiatric disorder, to include PTSD.  The claims file, to include any electronic records contained in Virtual VA and VBMS, and a copy of this REMAND should be provided to and reviewed by the examiner(s) and that review should be indicated in the examiner's respective examination report.  The examiner(s) should elicit from the Veteran a complete history of the claimed disability.  All appropriate tests and studies should be conducted. 

Audiology Examination
As to the Veteran's bilateral hearing loss, following a review of the claims file, audiological examination including puretone and Maryland CNC audiometry testing, and consideration of the Veteran's contentions of record, the examiner should identify whether the Veteran has a current hearing loss disability in either ear for VA purposes and, if so, whether it is at least as likely as not that such hearing loss disability had onset during or is otherwise related to excessive military noise exposure during service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should explain why a definitive opinion cannot be provided. 

Medical Examination 
(i) As to the Veteran's claimed skin condition, following a review of the entire record, to include the Veteran's lay statements and contentions, and the diagnosed skin conditions noted in the REMAND portion of this decision, the examiner should address the following:

a) Does the Veteran have chloracne or other acneform disease consistent with chloracne, or porphyria cutanea tarda?

b) State the likely diagnosis of any current skin condition(s).  In doing so, specifically address the diagnoses noted in the REMAND section above and state why each diagnosis is or is not applicable.

c) As to each skin condition diagnosed, opine whether it is at least as likely as not (50 percent probability or better) that it manifested during the Veteran's active military service or is otherwise caused by or related to any injury or event therein, to include exposure to herbicides.  

(ii) As to the Veteran's claimed lung/respiratory condition, following a review of the entire record, to include the Veteran's lay statements and contentions, the examiner should provide an opinion as to whether it is "at least as likely as not" that any lung disorder or respiratory disorder, to include COPD, upper respiratory allergies, and chronic bronchitis and any disorder diagnosed on examination had its onset in service or is otherwise related to any incident of the Veteran's service, to include his in-service diagnosis with pneumonia in January 1966 and any residuals thereof as alleged.  

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should explain why a definitive opinion cannot be provided. 

Psychiatric Examination 
As to the Veteran's claimed acquired psychiatric disorder, to include PTSD, following a review of the entire record, to include the Veteran's lay statements and contentions, the examiner should address the following:

a) The examiner shall identify all current psychiatric diagnoses, to include PTSD.

b) The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders. 

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressors relate to the Veteran's fear of in-service hostile military or terrorist activity.  The examiner must also specifically discuss whether the claimed stressors are adequate to support a diagnosis of PTSD.

c) The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability, including the currently claimed PTSD, is related to the Veteran's military service.  In doing so, the examiner must acknowledge any reports of continuity of psychiatric symptoms since service as noted in the Veteran's December 2007 and November 2009 statements.

The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should explain why a definitive opinion cannot be provided. 

4. After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, implement corrective procedures at once.

5. After completing the requested actions and any additional development action deemed warranted, readjudicate the claims.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


